A motion is presented to the court in this case for an order striking out certain allegations in the cross-petition of the Mutual Building and Loan Co., made for the purpose of enforcing the alleged contract of its mortgagor to.pay its attorney’s fee in this action (which is one to marshal liens of mechanics and others including that of the Loan Company, by way of mortgage on certain lands.)
Held\ That the consideration of the questions presented by the motion more properly arise on the final hearing of the case, and, without prejudice to the right of parties to raise the question, then the motion is overruled.